                         Case 2:20-cv-02257-MCE-KJN Document 7 Filed 11/23/20 Page 1 of 3


                     1    THOMAS A. WOODS (SB #210050)
                          thomas.woods@stoel.com
                     2    STOEL RIVES LLP
                          500 Capitol Mall, Suite 1600
                     3    Sacramento, CA 95814
                          Telephone: (916) 447-0700
                     4    Facsimile: (916) 447-4781

                     5    Attorney for Defendant
                          BIOTRONIK, INC.
                     6

                     7

                     8                                            UNITED STATES DISTRICT COURT
                     9                                       EASTERN DISTRICT OF CALIFORNIA
                    10

                    11    MARCIE PIERCE,                                           Case No. 2:20-cv-02257-MCE-KJN
                    12                               Plaintiff,                    STIPULATION TO EXTEND TIME TO
                                                                                   RESPOND TO COMPLAINT; ORDER
                    13             v.
                    14    BIOTRONIK, INC.; BIOTRONIK
                          VERTRIEBS GMBH & CO. KG; and DOES 1
                    15    through 100,
                    16                               Defendants.
                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW        STIPULATION TO EXTEND TIME TO RESPOND
                          TO COMPLAINT; ORDER
                                                                                                    2:20-CV-2257-MCE-KJN
   SACRA M E NT O


                         108790437.1 0047984-00001
                         Case 2:20-cv-02257-MCE-KJN Document 7 Filed 11/23/20 Page 2 of 3


                     1            TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:

                     2            Plaintiff Marcie Pierce (“Plaintiff”) and Defendant Biotronik, Inc. (“Defendant”), by and

                     3   through their counsel of record, hereby stipulate that Defendant may have an additional four

                     4   weeks to respond to Plaintiff’s Complaint. This Stipulation is in accordance with the California

                     5   Eastern District Local Rules, which allow extensions to respond to a complaint by stipulation up

                     6   to 28 days. E.D. Cal. L.R. 144(a). Pursuant to this Stipulation, Defendant’s deadline to respond

                     7   is continued from November 19, 2020, to and through December 17, 2020.

                     8   Plaintiff and Defendants so stipulate.

                     9   DATED: November 19, 2020                               STOEL RIVES LLP
                    10

                    11                                                          By: /s/ Thomas A. Woods
                                                                                   THOMAS A. WOODS
                    12                                                             Attorney for Defendant
                                                                                   BIOTRONIK, INC.
                    13

                    14
                         DATED: November 19, 2020                               LAW OFFICE OF CALVIN CHANG
                    15

                    16
                                                                                By: /s/ Louis A. Abronson (as authorized on
                    17                                                          11/19/2020)
                                                                                   LOUIS A. ABRONSON
                    18                                                             Attorney for Plaintiff
                                                                                   MARIE PIERCE
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW        STIPULATION TO EXTEND TIME TO RESPOND
   SACRA M E NT O         TO COMPLAINT; ORDER                             -1-                          2:20-CV-2257-MCE-KJN

                         108790437.1 0047984-00001
                         Case 2:20-cv-02257-MCE-KJN Document 7 Filed 11/23/20 Page 3 of 3


                     1                                               ORDER
                     2

                     3   Pursuant to the terms of the foregoing stipulation, and good cause appearing, the Court extends
                     4
                         Defendant’s deadline to respond to the Complaint to December 17, 2020.
                     5
                                  IT IS SO ORDERED.
                     6
                         Dated: November 23, 2020
                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW        STIPULATION TO EXTEND TIME TO RESPOND
   SACRA M E NT O         TO COMPLAINT; ORDER                           -2-                         2:20-CV-2257-MCE-KJN

                         108790437.1 0047984-00001
